Citation Nr: 1507065	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus II.

2. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned at a February 2014 videoconference hearing.  A hearing transcript was reviewed.


FINDINGS OF FACT

The evidence is at least in equipoise that the Veteran was exposed to herbicides in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus II have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision is a full grant of the benefits sought on appeal, the Veteran could not be prejudiced, and discussion of compliance with the Veterans Claims Assistance Act is moot.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain diseases will be presumed service-connected due to herbicide exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Among those diseases is diabetes mellitus II and ischemic heart disease, which includes coronary artery disease.  Id.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as he has been detailed and consistent.

The criteria for service connection for coronary artery disease and diabetes mellitus II have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence shows current diabetes mellitus II and coronary artery disease.  In a December 2011 medical questionnaire, Dr. JAR listed diabetes mellitus as one of the Veteran's diagnoses.  September 2011 treatment notes that the Veteran has coronary artery disease.  Private records show treatment for both of the diseases.  Further, Dr. JAR confirmed the diagnoses in a February 2014 letter.

The evidence is in equipoise as to whether the Veteran was exposed to herbicides in service.  Service personnel records show that he served in Thailand from May 1968 to May 1969, during the Vietnam era.  Herbicide exposure is not presumed for service in Thailand but may be shown by the evidence.  38 C.F.R. § 3.307(a)(6).  In statements to the VA, the Veteran reported driving machines to remove vegetation and flatten the ground around the Air Force bases in Thailand.  His DD Form 214 notes his military occupational specialty as general construction mechanic.  Additional personnel documents corroborate his reports and describe his primary duties in Thailand as power roller operator and crawler tractor operator.  

A VA memorandum explains a finding from the Department of Defense document Project CHECO Southeast Asia Report: Base Defense in Thailand of significant commercial herbicide use on the perimeter of Air Force bases in the Vietnam era.  VA guidance suggests that herbicide exposure should be acknowledged on a facts-found basis for a veteran whose military occupational specialty shows service near the air base perimeter.  A June 2011 letter from the Joint Services Records Research Center (JSRRC) explains that the Veteran's unit deployed to Sakon Nakhon, Thailand in July 1968 with the primary mission to upgrade lines of communication and began work on Route 22.  JSRRC was unable to verify the Veteran's exposure to herbicides because the history available does not document the use, storage, or transportation of tactical herbicides or the unit's proximity to base perimeters.  However, the Veteran has consistently reported that he worked along the perimeter of the Air Force bases clearing vegetation in preparation for construction.  Although not verified, the Veteran's reports supported by the mission of his unit and his primary job duties suggest that he worked along the perimeter of the air bases where herbicides were used.  As such, the evidence is at least in equipoise, and the Board finds that he was exposed to herbicides while in service.  38 C.F.R. § 3.102.  

Current diabetes mellitus II and coronary artery disease are presumed causally related to in-service herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service connection is established.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for diabetes mellitus II is granted.

Service connection for coronary artery disease is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


